              Case
              Case 1:19-cr-00460-KMW
                   1:19-cr-00460-KMW Document
                                     Document 88-7
                                              40-7 Filed
                                                   Filed 05/18/21
                                                         01/23/20 Page
                                                                  Page 1
                                                                       1 of
                                                                         of 1
                                                                            1
EXHIBIT G

          IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
        SECOND DISTRICT, POST OFFICE BOX 327, LAKELAND, FL 33802-0327


                                           July 05, 2017

                                                           CASE NO.: 2D15-4364
                                                           L.T. No.: 2010-DR-008976 NC

      TODD KOZEL                                  v.       ASHLEY D. KOZEL

      Appellant / Petitioner(s),                           Appellee / Respondent(s).


      BY ORDER OF THE COURT:

              Appellant’s motion to stay judgment pending appeal is treated as a motion
      seeking review of the trial court’s May 31, 2017 order denying stay. Appellant may file a
      reply in further support of the motion no later than July 10, 2017. The trial court’s
      September 15, 2016 amended final judgment is stayed pending resolution of appellant’s
      motion to stay. Appellant’s motion for leave to file reply is denied as moot.

             I HEREBY CERTIFY that the foregoing is a true copy of the original court order.


      Served:

      Thomas F. Icard, Jr. , Esq.      Steven L. Brannock, Esq.       Raoul G. Cantero, I I I, Esq.
      John G. Crabtree, Esq.           William E. Partridge, Esq.     Nathan M. Berman, Esq.
      Zachary R. Potter, Esq.          Jeffrey D. Fisher, Esq.        Mark Luttier, Esq.
      Philip J. Padovano, Esq.         Dori Foster-Morales, Esq.      Santo Di Gangi, Esq.
      Stephen Walker, Esq.             Robert L. Young, Esq.          Joseph T. Eagleton, Esq.
      Hon. Nancy K. Donnellan          Karen E. Rushing, Clerk

      ks
